Citation Nr: 0700990	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  03-20 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for macular 
degeneration, to include claimed as due to herbicide 
exposure.

3.  Entitlement to service connection for a headache 
disorder, to include claimed as due to herbicide exposure.

4.  Entitlement to service connection for allergies.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to March 
1956 and from June 1956 to May 1975.  Service in Vietnam is 
indicated by the evidence of record.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (the RO).

Procedural history

In the January 2003 rating decision, service connection was 
granted for PTSD; 
a 10 percent disability rating was assigned.  The veteran 
perfected an appeal of the assignment of the 10 percent 
disability rating for PTSD.  In a July 2005 rating decision, 
a 30 percent disability rating was assigned for PTSD, 
effective January 28, 2002.  This issue remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a 
veteran is not granted the maximum benefit allowable under 
the Rating Schedule, the pending appeal as to that issue is 
not abrogated].
  
Also in the January 2003 RO rating decision, service 
connection was denied for macular degeneration, migraine 
headaches, and allergies.  The veteran perfected an appeal as 
to those denials.  

In September 2006, the veteran and his spouse presented oral 
testimony at a hearing held at the RO before the undersigned 
Veterans Law Judge, a transcript of which has been associated 
with the veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

Issues not on appeal

During the course of this appeal, the veteran has claimed, 
and the RO has adjudicated, numerous other issues.  Only the 
four issues listed on the first page of this decision are 
currently in appellate status.  

The veteran perfected appeals as to the issues of his 
entitlement to service connection for peripheral neuropathy 
of both feet, congestive heart failure and hypertension, and 
his entitlement to a compensable rating for right ear hearing 
loss. However, in a September 2006 statement he withdrew his 
appeal as to those issues.  See 38 C.F.R. § 20.204 (2006).

The veteran perfected an appeal as to RO denials of service 
connection for left ear hearing loss and bilateral tinnitus.  
In a July 2006 rating decision, service connection was 
granted for left ear hearing loss and tinnitus.  The veteran 
has not disagreed with that decision and in fact in the 
September 2006 statement indicated that he was withdrawing 
any claims regarding bilateral hearing loss and tinnitus.  
Accordingly, those issues are not within the Board's 
jurisdiction and it will be addressed no further herein.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].  
  
At the September 2006 hearing, the veteran indicated that he 
believed that his hypertension and heart disease were 
secondary to his service-connected PTSD.  See the September 
13, 2006 hearing transcript, page 3.  He also indicated that 
he had headaches during flare-ups of PTSD.  Id. at page 31.  
The veteran has raised the issues of service connection for 
heart disease, hypertension, and a headache disorder as 
secondary to the service-connected PTSD.  These secondary 
service connection claims, which involve the application of a 
different regulation from that involving direct service 
connection, are referred to the RO for appropriate action.


REMAND

For reasons expressed immediately below, the Board believes 
that the issues on appeal must be remanded for further 
evidentiary development.

1.  Entitlement to an increased evaluation for service-
connected PTSD.

At the March 2005 VA psychiatric examination, the veteran 
reported that he was still receiving treatment from Dr. B.C.  
The last request for records from Dr. B.C. was completed in 
October 2004.  Current records from that health care provider 
should be obtained.  

Moreover, the veteran testified at the September 2006 hearing 
that he was still receiving treatment for PTSD every other 
week.  Current records from any source need to be obtained.

2.  Entitlement to service connection for macular 
degeneration.

The United States Court of Appeals for Veterans Claims has 
held that, in situations in which there is competent evidence 
of a current disability and evidence indicating an 
association between the claimant's disability and his active 
service, under 38 U.S.C.A. § 5103A VA is to obtain a medical 
opinion as to whether there is a nexus between that 
disability and his active service.  See Charles v. Principi, 
16 Vet. App. 370 (2002).

A report of an August 1966 in-service physical examination 
reveals a diagnosis of amblyopia.  Because the veteran served 
in Vietnam, his exposure to Agent Orange is presumed.  See 38 
U.S.C.A. § 1116(f) (West 2002).  In addition, the veteran has 
alleged that his macular degeneration is the result of head 
injuries during combat.  In that regard, the January 2003 
rating decision reflects that the RO has apparently 
determined that the veteran is a combat veteran.  See 
38 U.S.C.A. § 1154 (West 2002).  Furthermore, medical records 
reveal a diagnosis of macular degeneration.
  
In light of the current diagnosis of macular degeneration and 
evidence showing in-service exposure to herbicides, an in-
service diagnosis of amblyopia, and in-service head injuries, 
the Board believes that a medical examination and a medical 
nexus opinion are necessary per Charles.

At the September 2006 hearing, the veteran reported that he 
had been treated for his eye disability as a military retiree 
at the Fitzsimmons Army Medical Center from 1975 to around 
1990 or 1991.  See the hearing transcript, page 18.  These 
records should be obtained.

3.  Entitlement to service connection for a headache 
disorder.

The veteran's service medical records show complaints of and 
treatment for headaches.  The veteran has alleged that his 
headache disorder is the result of head injuries during 
combat.  Moreover, recent medical records reveal a diagnosis 
of a mixed headache disorder.  Under these circumstances, the 
Board believes that a medical examination and a medical nexus 
opinion are necessary.  See Charles, supra.

4.  Entitlement to service connection for allergies.

The veteran's service medical records show complaints of and 
treatment for.  Recent medical records reveal a diagnosis of 
allergic rhinitis.

In light of the current diagnosis of allergic rhinitis and 
evidence showing in-service complaints and treatment of 
headaches and sinusitis, the Board believes that a medical 
examination and a medical nexus opinion are necessary.  See 
Charles, supra.

The veteran testified at the September 2006 hearing that he 
had had VA treatment within the past year for his allergies.  
Additional VA medical records may be available and should be 
obtained.

Accordingly, this case is REMANDED for the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the veteran and 
ask that he identify all sources of 
treatment for all claimed disabilities 
since service.  VBA should attempt to 
associate with the veteran's VA claims 
folder any such treatment records not 
already obtained.  In particular, as 
explained above, it appears that the 
veteran has received treatment from Dr. 
B.C.; Fitzsimmons Army Medical Center 
from 1975 to 1991 as a military retiree; 
and from VA medical facilities.  Efforts 
to obtain these records should be 
memorialized in the veteran's VA claims 
folder.  Any such treatment records so 
obtained should be associated with the 
claims folder.  

2.  VBA should schedule the veteran for 
an examination to determine the existence 
etiology of his claimed macular 
degeneration, headache disorder and 
allergic rhinitis.  After examination of 
the veteran and review of all pertinent 
medical records, the examiner should 
determine the nature of the veteran's 
current headache disorder and should 
provide an opinion as to whether it is as 
least as likely as not that the claimed 
disabilities are related to the veteran's 
military service, to include in-service 
exposure to herbicides.  Any diagnostic 
testing and/or specialist consultations 
deemed to be necessary by the examiner 
should be scheduled.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

3.  After the development requested 
above has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claim.  If the decision remains 
unfavorable to the veteran, in whole or 
in part, a supplemental statement of 
the case (SSOC) should be prepared.  
The veteran and his representative 
should be provided with the SSOC and an 
appropriate period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

